Abutment type
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 17/314,988 filed 05/07/2021.
Claims 1-20 are pending in the Application.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

5.	Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
6.	Claims’ limitations “identifying”, ”determining”, “estimating”, calculating” have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Wherein three-prong test is: (A) the claim limitations use the terms “identifying”, ”determining”, “estimating”, calculating” that is non-structural term having no specific structural meaning for performing the claimed function; (B) the terms “identifying”, ”determining”, “estimating”, calculating” are merely functional language; (C) the terms “identifying”, ”determining”, “estimating”, calculating” are not modified by sufficient structure, material, or acts for performing the claimed function Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it is not clear what element(s)/structure(s) implement(s) steps of “identifying”, ”determining”, “estimating”, calculating”. The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
7.	In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may: (a) Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,”/ “identifying”, ”determining”, “estimating”, calculating” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function; (b) Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; (c) Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or (d) Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1-18, 20 is/are rejected under 35 U.S.C. 103 as being obvious over Chen et al. (US Patent 8,943,455) in view of Lu (US Patent Application Publication 20180259569).
The applied reference has a common Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(1). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
With respect to claim 1 Chen et al. teaches A method, comprising: 
identifying attributes that are associated with cell edges of abutted cells in a layout of a semiconductor device, wherein the attributes include at least one of terminal types of the cell edges (performing/identifying layout parametric extraction/LPE data as attributes associated with PODE/polysilicon on OD edge structure formed as abutting arrangement to abut edges of adjacent/abutted cells (col. 9, ll.23-24; col. 4, l.13; col. 9, ll.12-14) , wherein layout parametric extraction/LPE data/attributes comprise at least one type of the cell edges as terminals S1/S2 (col. 7, ll.16-26; col. 10, ll.13-16)); and 
determining at least one minimal boundary leakage of the abutted cells based on the attributes, for adjustment of the layout of the semiconductor device (modeling/determining the leakage current PODE/polysilicon on OD edge structure formed as abutting arrangement to abut edges of adjacent/abutted cells based on layout parametric extraction/LPE data/attributes (col. 7, ll.66-67; col. 8, ll.1-4; col. 10, ll.42-47; col. 12, ll.60-63) for further simulation of circuit design and modifying/adjusting the layout of the circuit design (col. 9, ll.43-47), wherein models are I-V curve having minimum/maximum values (col. 10, ll.40-47; col. 8, ll.2-4)).
While Chen et al. teaches increased accuracy in modeling the leakage current at the edges/boundaries of the abutted cells, wherein models are I-V curve having minimum/maximum values (col. 10, ll.40-47; col. 8, ll.2-4), Chen et al. lacks specifics regarding minimal boundary leakage of the abutted cells. However, Lu teaches modeling current leakage between/boundary integrated circuit cells with great level of accuracy to determine minimal leakage (paragraphs [0021], [0036]).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to have used Lu to teach specific subject matter Chen et al. does not teach, because it provides an improvement over other systems which do not show any change of URDF with changing device number m within an ensemble device, such as a FET (paragraph [0096]).
With respect to claims 12 Chen et al. teaches A method, comprising: 
identifying cell abutment cases associated with terminal types of abutted cells in a layout of a semiconductor device (performing/identifying layout parametric extraction/LPE data as abutment cases associated with PODE/polysilicon on OD edge structure formed as abutting arrangement/abutment cases to abut edges of adjacent/abutted cells (col. 9, ll.23-24; col. 4, l.13; col. 9, ll.12-14) , wherein layout parametric extraction/LPE data/attributes comprise at least one type of the cell edges as terminals S1/S2 (col. 7, ll.16-26; col. 10, ll.13-16)); 
estimating minimal boundary leakages according to the cell abutment cases (modeling/estimating the leakage current PODE/polysilicon on OD edge structure formed as abutting arrangement/abutment cases to abut edges of adjacent/abutted cells based on layout parametric extraction/LPE data/abutment cases (col. 7, ll.66-67; col. 8, ll.1-4; col. 10, ll.42-47; col. 12, ll.60-63), wherein models are I-V curve having minimum/maximum values (col. 10, ll.40-47; col. 8, ll.2-4)); and
calculating expected boundary leakages between the abutted cells at least according to the minimal boundary leakages, for adjustment of the layout of the semiconductor device (performing simulation of circuit design for calculating the leakage current PODE/polysilicon on OD edge structure formed as abutting arrangement/abutment cases to abut edges of adjacent/abutted cells based on layout parametric extraction/LPE data/abutment cases using modeled/estimated the leakage current PODE/polysilicon on OD edge structure formed as abutting arrangement/abutment cases to abut edges of adjacent/abutted cells based on layout parametric extraction/LPE data/abutment cases (col. 7, ll.66-67; col. 8, ll.1-4; col. 10, ll.45-47) and modifying/adjusting the layout of the circuit design (col. 9, ll.43-47).
While Chen et al. teaches increased accuracy in modeling the leakage current at the edges/boundaries of the abutted cells, wherein models are I-V curve having minimum/maximum values (col. 10, ll.40-47; col. 8, ll.2-4), Chen et al. lacks specifics regarding minimal boundary leakage of the abutted cells. However, Lu teaches modeling current leakage between/boundary integrated circuit cells with great level of accuracy to determine minimal leakage (paragraphs [0021], [0036]).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to have used Lu to teach specific subject matter Chen et al. does not teach, because it provides an improvement over other systems which do not show any change of URDF with changing device number m within an ensemble device, such as a FET (paragraph [0096]).
With respect to claim 17 Chen et al. teaches A system, comprising: 
a library containing a first lookup table related to leakage current values for cell abutment cases of abutted cells, wherein the cell abutment cases are different from each other and are associated with terminal types of cell edges of the abutted cells (standard cells parametrized library comprising plurality of physical cell structures (col. 2, ll.53-54; col. 3, ll.7-13, ll.47-48) comprising modeled the leakage current PODE/polysilicon on OD edge structure formed as abutting arrangement/abutment cases to abut edges of adjacent/abutted cells based on layout parametric extraction/LPE data/abutment cases (col. 7, ll.66-67; col. 8, ll.1-4; col. 10, ll.42-47; col. 12, ll.60-63); 
a processor configured to estimate at least one of maximal boundary leakages or minimal boundary leakages of the cell abutment cases, and configured to calculate boundary leakages between the abutted cells based on the maximal boundary leakages and the minimal boundary leakages (using computer system (col. 2, ll.44-52) modeling/estimating the leakage current PODE/polysilicon on OD edge structure formed as abutting arrangement/abutment cases to abut edges of adjacent/abutted cells based on layout parametric extraction/LPE data/abutment cases (col. 7, ll.66-67; col. 8, ll.1-4; col. 10, ll.42-47; col. 12, ll.60-63), wherein models are I-V curve having minimum/maximum values (col. 10, ll.40-47; col. 8, ll.2-4)); and 
an output interface configured to output the boundary leakages of a semiconductor device, for adjustment of a layout of the semiconductor device (using results of simulation of meeting the desired specification of the circuit design modify/adjust the layout of the circuit design (col. 9, ll.43-47), wherein computer system to design an integrated circuit interfaces/displays data related to the design output (col. 2, ll.46-57).
While Chen et al. teaches increased accuracy in modeling the leakage current at the edges/boundaries of the abutted cells, wherein models are I-V curve having minimum/maximum values (col. 10, ll.40-47; col. 8, ll.2-4), Chen et al. lacks specifics regarding minimal boundary leakage of the abutted cells. However, Lu teaches modeling current leakage between/boundary integrated circuit cells with great level of accuracy to determine minimal leakage (paragraphs [0021], [0036]).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to have used Lu to teach specific subject matter Chen et al. does not teach, because it provides an improvement over other systems which do not show any change of URDF with changing device number m within an ensemble device, such as a FET (paragraph [0096]).
	With respect to claims 2-3, 5-6, 8-11, 14-16 Lu teaches:
Claim 2: further comprising: calculating at least one expected boundary leakage of the abutted cells based on the at least one minimal boundary leakage and a voltage threshold selection ratio (paragraphs [0021], [0036]).
Claim 3: further comprising: calculating the at least one minimal boundary leakage based on leakage current values and leakage probabilities associated with the abutted cells (paragraphs [0021], [0043], [0096]).
Claim 5: further comprising: determining a first leakage probability of the leakage probabilities corresponding to a first boundary portion between a first cell and a second cell of the abutted cells (paragraphs [0043], [0096].
Claim 6: further comprising: determining a second leakage probability of the leakage probabilities corresponding to a second boundary portion between the first cell and the second cell, wherein the first boundary portion corresponds to a P-channel of the first cell and the second cell, and the second boundary portion corresponds to an N-channel of the first cell and the second cell (paragraphs [0043], [0096], [0038], [0071], [0072]).
Claim 8: further comprising: determining a first leakage current value of the leakage current values according to at least one of a channel type, a filler depth and a terminal type of a first boundary portion between a first cell and a second cell of the abutted cells (paragraphs [0071], [0072], [0077]).
Claim 9: wherein the channel type corresponds to one of an N-channel and a P-channel, and the terminal type corresponds to one of a source/drain terminal, a filler cell and a filler break (paragraphs [0071], [0072]).
Claim 10: further comprising: determining a second leakage current value of the leakage current values according to at least one of a channel type, a filler depth and a terminal type of a second boundary portion between a third cell and the second cell of the abutted cells (paragraphs [0071], [0072], [0077], [0096]).
Claim 11: further comprising: determining the first leakage current value based on a voltage threshold corresponding to a manufacturing process of the abutted cells (paragraphs [0036], [0037]).
Claim 14: wherein each of the channel type of the first boundary portion and the channel type of the second boundary portion corresponds to one of an N-channel and a P-channel, and each of the terminal type of the first boundary portion and the terminal type of the second boundary portion corresponds to one of a source/drain terminal, a filler cell and a filler break (paragraphs [0043], [0096], [0038], [0071], [0072]).
Claim 15: further comprising: identifying a third cell abutment case of the cell abutment cases according to at least one of a channel type, a filler depth and an edge type of a third boundary portion between a third cell and the second cell (paragraphs [0071], [0072], [0077], [0096]); and calculating a second minimal boundary leakage of the minimal boundary leakages based on the third cell abutment case (paragraphs [0021], [0043], [0096]).
Claim 16: further comprising: calculating a total leakage current of the semiconductor device based on the first minimal boundary leakage and the second minimal boundary leakage (paragraphs [0049], [0050], [0079]).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to have used Lu to teach specific subject matter Chen et al. does not teach, because it provides an improvement over other systems which do not show any change of URDF with changing device number m within an ensemble device, such as a FET (paragraph [0096]).
	With respect to claims 4, 7, 13, 18, 20 Chen et al. teaches:
Claim 4: wherein each of the leakage probabilities corresponds to a corresponding cell edge of the cell edges, and the corresponding cell edge of the cell edges corresponds to one of a source-to-source abutment type, a source-to-drain abutment type, a drain-to-drain abutment type, a source-fillercell abutment type, a drain-fillercell abutment type, a source-fillerbreak abutment type and a drain-fillerbreak abutment type (col. 5, ll.20-23, ll.50-54).
Claim 7: further comprising: determining a second leakage probability of the leakage probabilities corresponding to the first cell and a third cell of the abutted cells (col. 9, ll.43-47).
Claim 13: further comprising: identifying a first cell abutment case of the cell abutment cases according to at least one of a channel type, a filler depth and a terminal type of a first boundary portion between a first cell and a second cell of the abutted cells (col. 5, ll.50-54; col.9, ll.60-64); identifying a second cell abutment case of the cell abutment cases according to at least one of a channel type, a filler depth and a terminal type of a second boundary portion between the first cell and the second cell (col. 3, ll.24-24; col. 5, ll.25-28; col. 9, ll.60-64); and calculating a first minimal boundary leakage of the minimal boundary leakages based on the first cell abutment case and the second cell abutment case (col. 10, ll.43-48).
Claim 18: wherein the library is further configured to contain a second lookup table related to leakage probabilities for abutment types of abutted cells, wherein each of the abutment types is associated with two of the terminal types corresponding to a corresponding cell edge of the cell edges (col. 3, ll.7-13, ll.51-55; col. 8, ll.45-48).
Claim 20: wherein the processor is further configured to search in the first leakage lookup table for the leakage current values corresponding to the corresponding cell edge, and configured to search in the second leakage lookup table for a corresponding leakage probability of the leakage probabilities corresponding to the corresponding cell edge (col. 3, ll.7-13, ll.51-55; col. 8, ll.45-48).

Allowable Subject Matter
11.	Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
12.	The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not teach or fairly suggest specific arrangements of steps/elements in the manner recited in the instant claim, such as: wherein the processor is further configured to fill a calculation table of the boundary leakages based on the first lookup table and the second lookup table, and configured to estimate at least one of the maximal boundary leakages or the minimal boundary leakages based on the calculation table among all limitations of claim 17, from which claim 19 depends.

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905. The examiner can normally be reached 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
HR
11/17/2022
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851